NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     _____________

                                      No. 14-2068
                                     _____________

                     JAMES HOLLINGHEAD; MARK SIMPSON,

                                                                 Appellants

                                             v.

                        CITY OF YORK, PENNSYLVANIA;
                           YORK SEWER AUTHORITY;
                       MONACACY VALLEY ELECTRIC, INC.


                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (District Court No. 1-12-cv-00260)
                    District Judge: Honorable Christopher C. Conner


                       Submitted under Third Circuit LAR 34.1(a)
                                  on January 20, 2015


               Before: RENDELL, SMITH, and KRAUSE, Circuit Judges


                            (Opinion filed: February 5, 2015)



                                      O P I N I O N*


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
RENDELL, Circuit Judge:

       Appellants James Hollinghead and Brian Simpson challenge three District Court

orders dismissing and granting summary judgment in favor of Appellees City of York,

York Sewer Authority, and Moncacy Valley Electric, Inc. (“Monacacy”) on Appellants’

claims for intentional infliction of emotional distress (“IIED”), First Amendment

retaliation, and civil rights violations under 42 U.S.C. § 1983, Title VII of the Civil

Rights Act of 1964, and the Pennsylvania Human Rights Act (“PHRA”). Magistrate

Judge Martin C. Carlson issued three thorough and well-reasoned reports and

recommendations, which the District Court adopted after reviewing the parties’

objections. For the reasons that Judge Carlson explained, we will affirm.

       The City of York employed Appellants, who are both African-American, at a

wastewater treatment plant. Simpson believed that Monacacy’s employees had dirtied a

shower located at the plant, and he complained to Monacacy. The shower problems

continued, and Simpson’s supervisor suggested that he lock the shower door. Simpson

did so and, the next day, Hollinghead found what he believed was a noose near the

shower area. Appellants reported this alleged noose to supervisors and union officials.

Several days later, a second alleged noose was seen on the ground in a separate building

located some distance away from where the first rope was found. Appellants never saw

who hung the ropes, but they believed that Monacacy employees hung them. Both the

City of York and the City of York police department promptly investigated the nooses,

were unable to determine who hung the nooses, and concluded that what appeared to be


                                              2
nooses may have simply been ropes hung to move construction materials. Eleven months

after the noose incident, Hollinghead was tasked with supervising the pouring of chlorine

into a sand filter and monitoring it. The two employees who actually added the chlorine

and had the most chlorine exposure were Caucasian and did not become sick.

Hollinghead became sick from this assignment, obtained medical treatment, and missed

five paid workdays.

       The District Court dismissed the Title VII and PHRA claims against Monacacy

because Appellants did not allege that Monacacy was their employer or that Monacacy

supervised Appellants. It dismissed the § 1983 claims against Monacacy because

Monacacy is a private company, not a state actor. Appellants amended their complaint to

show that Monacacy violated the PHRA by aiding and abetting the discriminatory

practices, but the District Court dismissed the aiding and abetting claim for failure to

show that Monacacy supervised Appellants. The District Court also dismissed the

amended IIED claim against Monacacy because Appellants failed to allege a physical

injury connected to viewing the nooses.

       The District Court granted summary judgment for the York Sewer Authority

because undisputed evidence showed that the Authority never employed Appellants and

had no connection with the nooses or the dangerous work assignments. It granted

summary judgment for the City of York because there was no evidence that the City had

any involvement in the nooses or retaliated and because City officials promptly

investigated Appellants’ claims.



                                              3
         Appellants argue that the District Court erred, but their arguments lack merit.

They contend that the City of York and the Sewer Authority sanctioned the nooses by not

terminating Monacacy’s contract, but they do not identify any evidence that Monacacy

hung the nooses. Absent evidentiary support, summary judgment is proper. See Celotex

Corp. v. Catrett, 477 U.S. 317, 323-24 (1986) (“One of the principal purposes of the

summary judgment rule is to isolate and dispose of factually unsupported claims . . . .”).

Appellants argue that the Sewer Authority was their employer, but they do not adduce

any evidence that the Sewer Authority controlled their conditions of employment or

supervised them. See Clackamas Gastroenterology Assocs., P. C. v. Wells, 538 U.S. 440,

450 (2003) (an employer “can hire and fire employees, can assign tasks to employees and

supervise their performance”). Furthermore, Hollinghead did not show that his sand filter

assignment1 was causally connected to the discrimination complaints because the noose

incident and the filter assignment were temporally separate and because there was no

other evidence of antagonism or retaliation. See Lauren W. ex rel. Jean W. v.

DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007).

         We can add nothing to the District Court’s reasoned analysis, and we will affirm.




1
    Simpson settled his claims against the City.
                                               4